Br

AVENANT N°2

À LA CONVENTION DE RECHERCHES, D'EXPLOITATION ET DE TRANSPORT
DES HYDROCARBURES

DES BLOCS CHARI OUEST Ii, CHARI SUD II ET LAC TCHAD |
ENTRE
LA RÉPUBLIQUE DU TCHAD
ET
OPIC AFRICA,
ET
CEFC HAINAN INTERNATIONAL (HK) LIMITED

EXTENSION DE LA DEUXIEME PERIODE DE RENOUVELLEMENT DU

RELATIF À L'
PERMIS H

if U :

Le présent Avenant N° 2 (“Avenant N° 2") à la Convention de
Recherches, d'Exploitation et de Transport des Hydrocarbures des Blocs
Chari Ouest ill, Chari Sud Il et Lac Tchad l entre la République du Tchad
et le Consortium [OPIC Africa et la République du Tchad) est conclu le
28 avril 2017.

ENTRE

LA RÉPUBLIQUE DU TCHAD, ci-après désignée “J'État”, représentée par le
Ministre du Pétrole et de l'Énergie (le “Ministre"};

ET

OPIC Africa Corporation, une société immatriculée au Panama, avec
des bureaux à 14F, n° 3 Sungren Road, Shin Yi Chiu, Taipeh, Taïwan 11011
{"OPIC Africa");

ET

CEFC Hainan International (HK] Limited, une société constituée en vertu
de la Loi de 2004 sur les entreprises commerciales (BVI} {n°16 de 2004),
dont le siège social est situé à P.O. Box 957, Centre des Incorporations
Offshore, Road Town, Tortola, Îles Vierges Britanniques (“CEFC Haïinan
(HK)").

Chacune est désignée une “Partie et, si le contexte l'exige,
collectivement les “Parties”.

ATTENDU QUE

(aj la Convention de Recherches, d'Exploitation et de Transport des
Hydrocarbures entre la République du Tchad et le Consortium [OPIC
Africa et la République du Tchad] pour les Blocs Chari Ouest II, Chari Sud
IL et Lac Tchad | a été signée le 18 janvier 2006 et est approuvée par le
Décret n° 72/PR/2006 du 25 janvier 2006 {la “Convention"|;

{b) le Décret n° 65/PR/PM/MP/06 du 23 janvier 2006 a octroyé le
Permis au Consortium:

{c) le Permis a été renouvelé successivement par le Décret
n° _1212/PR/PM/MPE/2011 du 02 novembre 2011 et par le Décret
n° 1578/PR/PM/MPME/2015 du 24 juillet 201 49

2

{(d)  OPIC Africa a, par lettres successives datées du 06 juin ei 0? août
2016, sollicité une extension de trois (3) ans de la Deuxième Période de
Renouvellement du Permis Exclusif de Recherche du Consortium dont
elle est Opérateur:

(e) le Ministre a donné son accord pour l'extension de la Deuxième
Période de Renouvellement du Permis en la limitant à deux (2) ans, du 25
mai 2017 au 24 mai 2019, par lettre n°
0754/PR/PM/MPECPER/SG/DGEEJI/2016 du 19 septembre 2016 en
précisant que la procédure d'approbation par voie réglementaire sera
engagée :

{f} OPIC Africa a, par une lettre en date du 07 avril 2017, sollicité une
deuxième fois l'extension de trois (03) ans au lieu de deux (02) ans de la

Deuxième Période de Renouvellement du Permis Exclusif de Recherche
en motivant sa demande ;

{a] le Ministre a donné son accord pour l'extension de la Deuxième
Période de Renouvellement du Permis à trois (03) ans, allant du 25 mai
2017 au 24 mai 2020, par lettre n° 0642/PR/PM/MPE/SG/DGEEJI/2017 du
25 avril 2017 {Annexe |} :

EN CONSÉQUENCE, et en considération de ce qui a été exposé et les
engagements et obligations réciproques énoncés des Parties et ceux à
effectuer, les Parties conviennent de ce qui suit :

ARTICLE 1. EXTENSION DE LA DEUXIÈME PÉRIODE DE RENOUVELLEMENT

Un nouvel Article 5.3 est inséré après l'Article 5.2 comme suit:

5.3 Extension de la Deuxième Période de Renouvellement du Permis
6.3.1 L'approbation de l'État

L'Etat a accordé au Consortium une extension de la Deuxième Période de
Renouvellement du Permis pour une durée de trois (03) ans (L'"Extenslon"),
{Annexe |}

5.3.2 Prime de Signaiure

Un montant d'un million de Dollar américain (1.000.000 USD) au titre de
Prime de Signature de l'Avenant à la Convention doit être payé par le
Consortium dans le compte du Trésor Public de l'État logé à la BEAC,

dans un délai de sept (7) jours après l'octroi de toutes les approbations

3

requises pour la Période d'Extension, notamment le Décret du Président
de la République.

5.3.3 La zone retenue pour la Période de l'Extension

L'extension de la Deuxième Période de Renouvellement du Permis doit
concerner cent pour cent [100%] de la superficie du Permis telle que
fixée au début de la Deuxième Période de Renouvellement [déduction
faite des Zones Contractuelles ayant fait l'objet d'une demande de
concession.

Le plan indiquant le périmètre du Permis retenu pour cette Extension est
joint ci-après [Annexe Il].

ARTICLE 2. LES OBLIGATIONS DE TRAVAUX DURANT LA PÉRIODE
d'EXTENSION

Un nouvel Article 7.2.4 est inséré après l'Article 7.2.3 comme suit:

7.2.4 Période de l'Extension
Au cours de la Période de l'Extension de trois (03) ans, les engagements
des travaux sont les suivants: l'acquisition sismique 3D de trois cents (300)
kilomètres carrés pendant les deux premières années suivant la date
d'entrée en vigueur du présent Avenant et le forage d'un [1] puits
d'exploration.

ARTICLE 3. APPROBATION

Les Parties conviennent que les clauses de la Convention conclue le 18
janvier 2006, autres que celles modifiées en vertu du présent Avenant,
demeurent effectives et exécutoires et lient juridiquement les Parties.

Le présent Avenant est signé à N'Djaména en six (6) Exemplaires
originaux

EN FOI DE QUOI, chaque Partie a requis son représentant dûment
habileté à signer le présent Avenant à la date prévue à la première
phrase du présent Avenant

Signé pour et au nom du Gouvernement du Tchad

Par:

Signé pour et au nom du Gouvernement du Tchad

Por. LUE

Nom: Me BECHIR MADET

Titre: Ministre du Pétrole et de l'Energie

Signé pour et au nom de OPIC Africa Corporation

ae
Par:
Nom: TANS"HSIU-MI

Titre: DIRECTEUR GENEGAL

Signé pour et au nom de CEFC Haïinan International (HK) Limited,

Par: -
Nom: LI GUOQI
Titre: Directeur Financier

ANNEXE |

La lettre en date du 25 avril 2017 du Ministre du Pétrole et de l'Energie du
Tchad pour l'extension de la Deuxième Période de Renouvellement du Permis
pour une période supplémentaire de trois (03) ans.

MYNITÉ TRAVAI  PEnRÈS

CET

RÉPUBLIQUE DU TCHAD

sense

PRÉSIDENCE DE LA RÉPUBLIQUE

esse

PRIMATURE N'Djaména, le "7 5 442 5rer

serv

MINISTÈRE DU PÉTROLE ET DE L'ÉNERGIE

sovesess

SECRÉTARIAT GÉNÉRAL E>

sesssrss

DIRECTION GÉNÉRALE DES ÉTUDES ÉCONOMIQUES,
JURIDIQUES ET DE L'INFORMATIQUE =}£

oser

n° Et lt x /PR/PM/MPE/SG/DGEEJ1/2017

Le Ministre du Pétrole, de l'Energie

A
Monsieur le Directeur Général de la société OPIC Africa

Oblet : Votre demande relative à l'extension de trois (03) ans du Permis de
Recherche, d'Exploitotion et de Transport des Hydrocarbures des blocs BCOII, BCSII
et BLTI

Suite à votre lettre datée du 07 avril 2017 relative à l'objet susmentionné, au regard
des arguments juridiques évoqués et du volume du programme des travaux à
réaliser pendant les trois (03) ans d'extension, tout en vous notifiant mon accord sur
l'extension, il vous est exigé de réaliser les quatre (04) points ci-dessous :

° Une extension de trois (03) ans non renouvelable sera accordée au
Consortium dont OPIC Africa est operateur;

* Un avenant à la Convention sera pris pour acter cette extension :

°_ Un montant d'un millions Dollars [1000 000 USD) au titre de prime de signature
à l'avenant à la Convention, doit être payé dans un délai de sept {07) jours
par OPIC Africa à l'Etat après la signature de l'avenant par deux les Parties :

* Une campagne de 300 km2 de lignes sismiques 30 doit être réalisée par OPIC
Africa pendant les deux 02 ans suivant la date d'entrée en vigueur de
l'Avenant, comprenant un puits d'exploration.

Je vous prie d'agréer, Monsieur le Directeur Général, l'expression de mes meilleurs
sentiments.

ANNEXE Il
Plan de Délimitation des périmètres d'exploration retenus pour la Période de
l'Extension

7 Eÿ

1. BLT I Area Map

BLT I Area Map

Geographic coordinates of Block No. | of the basin of Lake Chad {BLT 1)
(Area: 2510.7 km?)

Point LONGITUDE (DMS) LATITUDE (DMS)
[1 14° 04" 30" [15° 1800"

2 14° 04' 30" 15° 15' 30" |
[3 14° 07' 00" 15° 1530"

4 | 14° 07 00" 15° 09" 00"

5 14° 08" 45" 15° 09° 00"

6 14° 08' 45" 15° 03' 30"

7 1411'15" 15° 03' 30"

8 14 11 15" 14° 59" 45"
9 14° 1415" | 14° 59'45"
10 14° 1415 14° 5430"
Il 14° 1630" 14° 5430"
12 14° 1630" 14 5130"
13 14° 20° 00" 14° 50° 00"
14 [14° 39° 31m | [14 50"02"
15 14° 39 28" À 14° 5356"
_
16 14° 35 29" 14° 53 52"
17 _[143523" [15° 0039"
18 14° 32° 24" [15 00"36"
19 Liaszie" [15° 07 57"
20 [14° 29" 47" 15° 07 54"
21 [14° 29" 43" 15°11'37"
2 [427 34" 15°11"35"
3 14 27 30" 15° 15 17"
24 [14° 2527" 15° 15 15"
25 14° 25° 22" 15° 20" 05"
26 | [idarse 15° 20° 02"
27 14° 21° 52" 15° 24° 32"
28 14 1905" | 15° 24:30"
29 1418 55" [1533 00"
30 [14 17° 09" 15° 32° 58"

2. BCS II Area Map

BCS II Area Map

8°40"

8°20"

Geographic coordinates of Block No. Il- South Chari of Doba basin (BCS 11)
(Area: 1661.4 km?)

POINTS LONGITUDE (DMS) LATITUDE (DMS)
1 18°0733" 08° 2231"
2 18°07'33" 08° 29/49"
3 18°2954" 08° 30/02”
[a 18°30/09 [083727
5 18°37°28" 08° 3726"
[6 18°37/36" 08° 4228" |
7 _[1859/58" 08°42"32”
8 19°00/01” 08°35/02”
9 18°48/03” __[08°3504"
10 18°48/03” 08° 32/47"
ui 18°4235" [os°37a7"
12 18°42'34" 14°2736"
E 18°36"38" 14°2736
14 _ | 1803638" 14°22/30"

3. BCO III Area Map

Oryx Concession

Geographic coordinates of Block No.lll- West Chary of Doba basin (BCO 111)
(Area: 2331.5 km?)

POINTS LONGITUDE (DMS) LATITUDE (DMS)
FE [161357 09°12’47"

2 16°13/51” [09° 15/23

3 16°35’28” [og°15"29"

4 1603528" 09° 13/40”

5 n 16°40/40” 09° 13/42”

6 16°40'41” |o09°1115”

7 | [16°45"53" 091116”

8 _ [164554 09°07'56”

9 16°5216" 090757"

10 1695216” __[ 09042377 |

11 17°00’00” 09°04'24”

12 17°00’00” 08°57/00”

13 __[16°1220" 80°56/59"

14 16°12/30” 09°11/00”

15 [ 16°12°29 09°1247"

4. Exploration Area of BCOIII:

2390.4 km? — Area of Oryx Concession 58.9 km? = 2331.5 km?
5. Total Exploration Area of three blocks: 6503.6 km2
6. Total Exploitation Area of Oryx Concession: 58.9 km2

RÉPUBLIQUE DU TCHAD

LE

PRÉSIDENCE DE LA RÉPUBLIQUE

LT

PRIMATURE T5 JUIN 2016

LOTS

MINISTÈRE DU PÉTROLE ET DE L'ÉNERGIE

LOTS

SECRÉTARIAT GÉNÉRALS,

LEE

UNITÉ - TRAVAIL . PROG ÈS

ao

N°LAS jpR/PMyMPE/sGy2016

Le Ministre du Pétrole et de l'Énergie

à
Monsieur le Directeur Général
OPIC Africa Corporation Chad Branch
à N'Djamé

Objet : Approbation de la cession de 35% des droits de
participation d'OPIC Africa à la société CEFC Hainan

Monsieur le Directeur Général,

Compte tenu du temps écoulé, votre Promptitude est vivement attendue; votre
signature devant être apposée au niveau de |a mention « Lu et approuvé ».

Je vous prie de croire, Monsieur le Directeur Général, en l'assurance de mes
sentiments les meilleurs.

QUE ?
avan 2 D
LD ae

Pièce jointe: La lettre d'approbation en

trois exemplaires originaux.

cerotes

PRÉSIDENCE DE LA RÉPUBLIQUE

LES

PRIMATURE
Dora F5 JUN m1

MINISTÈRE DU PÉTROLE ET DE L'ÉNERGIE

csscsses

SECRÉTARIAT GÉNÉRAL

sesasses

DIRECTION GÉNÉRALE DES ÉTUDES É NOMIQUES,
JURIDIQUES ET DE L'INFORMATIQUE

NL SLU/PR/PM/MPE/SG/ DGEEJI/2016

Le Ministre du Pétrole et de l'Énergie

à
Monsieur le Directeur Général
OPIC Africa Corporation Chad Branch
äN'

Objet : Approbation de lo cession de 35 % des droits de
Participation d'OPIC Africa à la société CEFC Hainan

Suite à nos Correspondances successives dont les vôtres datées du 22 janvier 2016
tréf. : OPIC/2016/01/22-1 1. du 30 mars 2014 fréf. : OPIC/2016/03/30-1) du 11 avril 2016
fréf. : OPIC/2016/04/1 1-1), du 14 avril 2016 (réf. : OPIC/2016/04/14-1) et du 23 mai
2016 réf. : OPIC/2016/05/23-1) relatives à l'objet SUsmentionné. je voudrais vous
nolifier ce qui suit :

1} Vote demande de cession des 35% des droits de participation à la société
CEFC Hainan internationat Hoidings. Corporation limited [CEFC Hoinanj est
recevable.

2) La société CEFC, en sa qualité d'éventuelle Cessionnaire, possède les
Copacités techniques et financières nécessaires.

3) En ce qui Concerne la plus-value de lo valeur de la cession. les données que
VOUS nous avez transmises font ressortir que :

3.1 la valeur de la cession est évaluée sur la base de 46.37 milions
barils de réserves de pétrole brut récupérabies à un prix de 30
dollars US par bori :

3.2 le prix de cession est composé de 201,51 milions de dollars US
des coûts pétroliers dépensés depuis 2006 iusqu'au 31
décembre 2015 et de 580 millions dollars US des investissements
Complémentaires nécessaires pour le développement des
Champs découverts.

Comparaison foite des éléments ci-dessus. cette cession ne dégage pas de
Plus-value.

à US Cotititn
PlUs-voiue serait dég
OPIC Africa

ner l'exster È
ogée de ceite

e parvenir impérativement Un Exemplaire

eux parties et notorié auprès du lieu de leur
siège respectif au Ministère du Pétrole et de l'Énergie.

Aussi, la société OPIC Africa Corporation Ch
responsable des paiements Suivants à l'État:

> $5.000.000US représentant 50% du montant de la compensation des intérêts et
risques. Ce paiement est non déductible :

# $1.000.000US représentant les droits fi
exclusive de recherches ou Permis de recherches des hy
fixes ne constituent pos des Coûts Pétroliers récupérables.

od Branch, en sa aualité de cédont. est

Ouvert ouprès de la Banque des États de l'Afrique Centrale

Je vous prie d'agréer. Monsieur le Directeur
Sonsidération distinguée.

Générol. l'expression de ma

Lu et approuvé

TANG. HsIU-MING
Directeur Général
OPIC Africa Corporation Chad Branch.

Conle: SGPM ( AICR à SEM. le PM).

ANNEXE Il

L'Accord de Cession de trente-cinq pour cent (35%) des droits de participation
par OPIC Africa à CEFC Hainan: international Holding Co., Ltd signé le 2
septembre 2016

DEED OF ASSIGNMENT |

THIS DÉED OF ASSIGNMENT [the “Deed His made on the 2 dar ot Septernbies,
2016 {the ‘Closi g Date" hy and between:
(1) OPIC Africa Corporation, a Company incorporaäted in Panama, with à

registered address located at 14F, No,3 Sungren Road, Shin Yi Chiu, Taipei
11010, Taiwan (hereinafter referred to as the ‘Assignor”}: and

(2) CEFC Hainan International Holdings Co. Ltd. a company incorporated in
China, with a registered address located at No.7 Building, First Phäse Area
of Yangpu Port Bonded Zone, Hainan, China (hereinafter referred to as the
“Assignee”).

Assignor and Assignee are hereinafter referred to individually as a “party” and
collectively as the “Parties”.

WHEREAS, the Convention for Exploration, Exploitation and Transportation of
Hydrocarbons between the Republic of Chad and the Consortium (OPIC Africa
and the Republic of Chad) of Chari Ouest III, Chari Sud Il and Lac Tchad | Blocks
was signed by Assignor and the Republic of Chad on 18 January 2006 and
become effective on 25 January 2006 (the “Convention“);

WHEREAS, the Convention has been renewed successively on 25 May 2011 and
25 May 2014; and

WHEREAS, the Assignor and the Republic of Chad entered into a Joint Operating
Agreement between the Republic of Chad and OPIC Africa Corporation of Chari
Ouest III, Chari Sud Il and Lac Tchad ] Blocks, which became effective on 25
January 2006 (the “JOA"); and

WHEREAS, the prior consent of the Minister of Energy and Petroleum of the
Government of the Republic of Chad to this Deed has been granted pursuant to
the letter dated June 15th, 2016 annexed hereto.

NOW, THEREFORE, IT IS MUTUALLY AGREED as hereafter set forth:
1. The Assignor hereby assigns to the Assignee thirty-five percent (35%) of the |
participating interest, rights and obligations under the Convention and JOA

(the ‘Assignment").

2. The Assignee hereby accepts such Assignment and agrees to be bound by the
Convention, the JOA and Applicable Laws.

\u
$s

(E

ET

Thé Assigenrient Shi becemn effects of th € hit Dit
Upon the consumimation of the Assignment, the Parties parueipalion
interests, rights and obligations under the Convention and the [OA are 1
follows:

OPIC Africa Corporation: 35%

CEFC Hainan International Holdings Co, Ltd.: 35%

Government of the Republic of Chad: 30%
TOTAL: 100%

. The Parties hereby expressly state that the rights and privileges of the

Government of Chad under the Convention shall not be prejudiced by the
provisions of this Deed.

. The terms of this Deed are binding upon and inure for the benefit of the

Successors and assigns ofthe Parties.
This Deed may be executed in any number of counterparts each of which isan
original and all of which constitute one and the same instrument.

IN WITNESS WHEREOF the Parties have executed this Deed in duplicate on
the date first written above.

Signed for and on behalf of Signed for and on behalf of
OPIC Africa Corporation CEFC Hainan International Holdings
Co. Ltd.
7 / 1! , À {
By: V( By:
Name: Tang, Hsiu-Ming Name: Liu, Zhongqiu
Title: General Manager Title: Member of the Board of
Directors

See

ANNEX II!

La notification de cession entre le CEFC Hainan International Holdings Co.,
Ltd et le CEFC Hainan International (HK) Limited reçu par le Ministre le 17
novembre 2016

y

\

